UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant's telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:June 30, 2010 Item 1.Proxy Voting Record. Sub-Advisor:Quest THIRD QUARTER, 2009(Quest) Issuer: Barclays PLC CUSIP:06738E204 Ticker symbol: BCS Meeting Date: 8/6/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 To approve the proposed disposal by Barclays PLC of the Barclays global investors business and ancillary arrangements and to authorize the directors to take all steps necessary in relation to the disposal Management For For Issuer: Precision Castparts Corp. CUSIP:740189105 Ticker symbol:PCP Meeting Date: 8/11/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Directors Management For For 02 Ratification of appointment of independent registered public accounting firm Management For For Issuer:Nike, Inc. CUSIP:654106103 Ticker symbol:NKE Meeting Date:9/21/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Directors Management For For 02 To approve an amendment to the Nike, Inc. Employee Stock Purchase Plan Management For For 03 To ratify the appointment of PricewaterhouseCoopers LLP as independent registered public accounting firm Management For For 2 Issuer:General Mills, Inc. CUSIP:3700334104 Ticker symbol:GIS Meeting Date: 9/21/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 Adopt the 2009 Stock Compensation Plan Management For For 03 Ratify the appointment of KPMG LLP as General Mills’ independent registered public accounting firm Management For For 04 Stockholder proposal on advisory vote on executive compensation Shareholder Against For FOURTH QUARTER, 2009(Quest) Issuer:Tyco Electronics Ltd CUSIP:H8912P106 Ticker symbol:TEL Meeting Date:10/8/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 To approve payment of a distribution to shareholders through a reduction of the par value of our shares, such payment to be made in two installments on or before March 26, 2010 (the end of the second fiscal quarter of 2010) Management For For 02 To approve any adjournments or postponements of the extraordinary general meeting Management For For Issuer:NetApp, Inc. CUSIP: 64110D104 Ticker symbol: NTAP Meeting Date: 10/14/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Directors Management For For 02 To approve an amendment to the 1999 Stock Option Plan to modify the number of shares of company common stock (shares) that may be issued pursuant to awards under the stock issuance and performance share and performance unit programs Management For For 03 To approve an amendment to the automatic option grant program contained in the 1999 Stock Option Plan so that a nonemployee director may elect to receive his or her automatic equity grants in the form of all stock options or in a combination of stock options and restricted stock units Management For For 3 04 To approve an amendment to the Employee Stock Purchase Plan to increase the share reserve under the Purchase Plan by an additional 6,700,000 shares of common stock Management For For 05 To approve an amendment and restatement of the Executive Compensation Plan to provide the Plan Administrator with discretion to determine the length of any performance period under the Compensation Plan and to limit the maximum award that any participant may receive pursuant to the Compensation Plan to $5,000,000 in any fiscal year Management For For 06 To ratify the appointment of Deloitte & Touche LLP as our independent auditors of the company for the fiscal year ending April 30, 2010 Management For For Issuer:Parker-Hannifin Corporation CUSIP:701094104 Ticker symbol:PH Meeting Date: 10/28/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Directors Management For For 02 Ratification of the appointment of Deloitte & Touche LLP as independent registered public accounting firm for FY10 Management For For 03 Approval of the Parker-Hannifin Corporation 2009 Omnibus Stock Incentive Plan Management For For 04 Shareholder proposal to amend the Code of Regulations to separate the roles of Chairman of the Board and Chief Executive Officer Shareholder Against For Issuer:Cree, Inc CUSIP:225447101 Ticker symbol:CREE Meeting Date: 10/29/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Directors Management For For 02 Approval of amendment to the 2004 Long-Term Incentive Compensation Plan Management For For 03 Ratification of the appointment of Ernst & Young LLP as independent auditors for the fiscal year ending June 27, 2010 Management For For 4 Issuer:Cisco Systems, Inc. CUSIP:17275R102 Ticker symbol:CSCO Meeting Date: 11/12/09 Issuer (I) or Shareholder (S) For or Against Agenda Item Proposal Fund Vote Management 01 Election of Directors Management For For 02 To approve the amendment and restatement of the 2005 Stock Incentive Plan, as set forth in the accompanying Proxy Statement Management For For 03 To approve the amendment and restatement of the Employee Stock Purchase Plan, as set forth in the accompanying Proxy Statement Management For For 04 To ratify the appointment of PricewaterhouseCoopers LLP as Cisco’s independent registered public accounting firm for the fiscal year ending July 31, 2010 Management For
